information or accusations founded on facts supported only by impalpable
                or highly suspect evidence"). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.



                                                                               '    J.
                                         Hardesty



                Parraguirre                                      Cherry




                cc:   Hon. Elliott Sattler II, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                                                     111M 1kRu            >A1.5/1        111221EMEEM=IIMM